IN THE SUPREME COURT OF IOWA
                                  No. 15–1255

                            Filed January 20, 2017


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,

      Defendant.



      Certiorari     to   the   Iowa   District   Court   for   Scott   County,

Christine Dalton, Judge.



      The State seeks certiorari review of the denial of an order requiring

restitution of law enforcement response costs following the defendant’s

conviction for operating while intoxicated. WRIT ANNULLED.



      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant

Attorney General, Michael Walton, County Attorney, and Steve Berger,

Assistant County Attorney, for plaintiff.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy,

Assistant Appellate Defender, for defendant.
                                    2

MANSFIELD, Justice.

      This case requires us to interpret a special restitution law that

applies to operating while intoxicated (OWI) cases. This law provides that

the court “may order restitution paid to any public agency for the costs of

the emergency response resulting from the actions constituting a

violation of [the OWI statute].” Iowa Code § 321J.2(13)(b) (2014). Here,

an officer on regular nighttime patrol stopped the defendant’s vehicle

after observing she was driving erratically and had run a red light. The

driver was arrested for and ultimately convicted of OWI, second offense.

See id. § 321J.2(1)(a), (2)(b). The State sought $54.50 in restitution for

the costs of this traffic stop and subsequent processing at the police

station.   The district court denied the request, ruling “there was no

emergency in this case.”

      On our review, we agree with the district court. The legislature has

defined “emergency response” as “any incident requiring response by fire

fighting, law enforcement, ambulance, medical, or other emergency

services.” Id. § 321J.2(13)(b). Contrary to the State, we do not read this

definition as authorizing recovery of the costs of any law enforcement

response, but only a response to something that meets the normal

definition of an emergency.   Routine law enforcement activities do not

qualify. Therefore, we annul the writ.

      I. Background Facts and Proceedings.

      According to the minutes of testimony, Davenport Police Officer

Jennifer Brewer was on overnight patrol in the early morning hours of

November 1, 2014. She observed a black Mercury Mountaineer speed up

and slow down several times as it drifted between lanes of traffic. Officer

Brewer then saw the vehicle slowly run a red light and almost collide
                                     3

with another car.     The officer activated the emergency lights on her

squad car and pulled over the vehicle.

      Officer Brewer approached the vehicle to speak with its driver,

Esther Arriaga.     The officer noticed Arriaga’s eyes were watery and

bloodshot and she was slurring her speech. Arriaga admitted she was

drunk and thanked Officer Brewer for stopping her vehicle. As Arriaga

exited the vehicle, Officer Brewer also detected the odor of an alcoholic

beverage coming from her. In addition, Arriaga was unsteady on her feet

and not wearing shoes.

      Officer Brewer transported Arriaga to the Scott County Jail. There,

Arriaga failed both a horizontal gaze nystagmus (HGN) test and a

preliminary breath test.     After making several phone calls, Arriaga

refused to provide a breath sample for the chemical test.          She was

arrested for OWI, second offense.

      Arriaga later pled guilty to OWI second in violation of Iowa Code

section 321J.2(1)(a) and (2)(b).    Before Arriaga’s sentencing, the State

submitted a form entitled “emergency response restitution” on behalf of

the Davenport Police Department pursuant to Iowa Code section

321J.2(13)(b).    The form requested restitution for the costs of Officer

Brewer’s time and the time her squad car was in use during the traffic

stop, arrest, and processing of Arriaga at the jail. Arriaga resisted the

State’s request and disputed that Officer Brewer’s response was an

“emergency response” within the meaning of the statute.           The court

scheduled a separate hearing on the State’s request for restitution.

      At the restitution hearing, Officer Brewer testified that she initiated

the traffic stop on Arriaga’s vehicle at approximately 3:39 a.m. on

November 1. Brewer acknowledged Arriaga had not caused an accident,

but testified she made the stop “because [she] felt that [Arriaga] was
                                          4

going to end up hurting someone.” Officer Brewer testified she had been

dispatched on another call prior to the stop, but ultimately ignored the

call in order to pull over Arriaga.

       Officer Brewer explained that she left the jail approximately one

hour after the initial vehicle stop, having finished dealing with Arriaga.

Brewer then completed paperwork and reports related to the stop and

arrest.    Brewer testified that her normal duties as a patrol officer

included initiating traffic stops, arresting individuals, and filling out

paperwork.      The State’s restitution request on behalf of the city of

Davenport thus covered two-and-a-half hours of Officer Brewer’s time (at

an hourly rate of $19) and one hour for the use of the Brewer’s squad car

(at an hourly rate of $7) for a total of $54.50. 1

       In a written ruling, the district court denied the State’s claim for

restitution. The court characterized the present case as “a typical OWI

traffic stop in every way.        There was no accident necessitating extra

officers, fire or medic.”     The court added that Officer Brewer “was not

responding to an emergency, she was investigating a crime.” The court

therefore concluded,

       [T]he Iowa Legislature did not intend the routine arrest and
       processing of a Defendant to be subject to an emergency
       response restitution claim. If the legislature wanted to
       include nonemergency routine traffic stop activity, it would
       have said the cost of any response and not add the limiting
       language of “emergency.”       The legislature purposefully
       defined “emergency response” broadly to capture the often
       unique responses fire, medical, and law enforcement must
       have to these incidents. Not every emergency involves an
       accident, although that is typically the case. . . . The
       broadness of the Iowa definition was merely a way to include
       those weird, unique, case specific responses that happen

       1The court also received testimony from a commander with the Davenport Police
Department supporting the department’s calculation of hourly rates for its officers and
squad cars.
                                          5
       even when there is no accident as a result of the violation. It
       is over reaching to include the routine traffic stop,
       investigation, and processing in the definition of “emergency
       response.”

       Thereafter, the State filed a petition for writ of certiorari with this

court. 2 See Iowa R. App. P. 6.107(1). We granted the petition.
       II. Scope and Standard of Review.

       “We review rulings on questions of statutory interpretation for

correction of errors at law.”       State v. Olutunde, 878 N.W.2d 264, 266

(Iowa 2016) (quoting In re R.D., 876 N.W.2d 786, 791 (Iowa 2016)). We

also review restitution orders for correction of errors at law.              State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013).                “In reviewing a restitution

order ‘we determine whether the court’s findings lack substantial

evidentiary support, or whether the court has not properly applied the

law.’ ” Id. (quoting State v. Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001)).

       III. Analysis.

       A. The Statute at Issue.               Iowa Code section 321J.2(13)(b)

provides,

       The court may order restitution paid to any public agency for
       the costs of the emergency response resulting from the
       actions constituting a violation of this section, not exceeding
       five hundred dollars per public agency for each such
       response. For the purposes of this paragraph, “emergency
       response” means any incident requiring response by fire
       fighting, law enforcement, ambulance, medical, or other
       emergency services.       A public agency seeking such
       restitution shall consult with the county attorney regarding
       the expenses incurred by the public agency, and the county
       attorney may include the expenses in the statement of
       pecuniary damages pursuant to section 910.3.


       2The State filed a single petition that encompassed three separate Scott County
OWI cases. In each case, the district court had denied the State’s request for
emergency response restitution based on a similar interpretation of section
321J.2(13)(b). We later divided the matter into three separate appeals. We are deciding
the other two appeals today by unpublished per curiam opinions.
                                        6

Iowa Code § 321J.2(13)(b) (2014). The dispute here can be summarized

quickly. The State contends that “emergency response” as used in this

subsection is a term of art that encompasses any required response by

law enforcement. Arriaga maintains that “emergency response” is limited

to situations where an especially urgent response was required, as

opposed to a routine traffic stop.

      We have not previously interpreted section 321J.2(13)(b). It was

enacted by the legislature in 1997. See 1997 Iowa Acts ch. 177, § 5 (now

codified at Iowa Code § 321J.2(13)(b)). 3

      This statute was part of a large omnibus bill aimed at reforming

Iowa’s OWI laws.       See 1997 Iowa Acts ch. 177.            Many provisions

increased the punishments for OWI offenses.                 For example, the

legislation raised minimum fines for first-offense OWI, made revocation of

the offender’s driver’s license mandatory, and imposed automatic

referrals to treatment programs. See id. § 4 (now codified at Iowa Code

§ 321J.2(3)). The legislation also prohibited deferred judgments, deferred

sentencing, or suspended sentences in a variety of circumstances,

including for second-time offenders and those who refused to consent to

testing required by section 321J.6. See id. (now codified at Iowa Code

§ 321J.2(3)(b)(2)). In addition, the legislature increased the punishment

for the offense of vehicular homicide while intoxicated from a class “C”

felony to a class “B” felony. Id. § 26.

      Prior to the 1997 legislation, an offender convicted of OWI was

required to pay victim restitution “in an amount not to exceed two

thousand dollars.”       Iowa Code § 321J.2(8) (1997).            However, the

      3Nor   have we interpreted section 462A.14, which is identically worded and
applies to violations for boating while intoxicated. See Iowa Code § 462A.14(9)(b)
(2014).
                                    7

legislation removed this cap on victim restitution, instead requiring

unlimited victim restitution “[i]n addition to any fine or penalty imposed

under [chapter 321J].” 1997 Iowa Acts ch. 177, § 5 (now codified at Iowa

Code § 321J.2(13)(a)).

      Meanwhile, the same legislation authorized restitution to public

agencies but capped it at “five hundred dollars per public agency for each

such response.”    Id. § 5 (now codified at Iowa Code § 321J.2(13)(b)).

While restitution to victims remained mandatory, restitution to public

agencies was entrusted to the discretion of the district court.    See id.

(“The court may order restitution paid to any public agency . . . .”

(Emphasis added.)).

      B. Interpreting the Statute. Our first step when interpreting a

statute is to determine whether it is ambiguous. See Iowa Ins. Inst. v.

Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 71–72 (Iowa 2015).

“[W]here the language chosen by the legislature is unambiguous, we

enforce a statute as written.” Rhoades v. State, 880 N.W.2d 431, 446

(Iowa 2016). On the other hand, “[a] statute is ambiguous if reasonable

minds could differ or be uncertain as to the meaning of the statute.”

Iowa Ins. Inst., 867 N.W.2d at 72 (quoting Mall Real Estate, L.L.C. v. City

of Hamburg, 818 N.W.2d 190, 198 (Iowa 2012)). “[T]he determination of

whether a statute is ambiguous does not necessarily rest on a close

analysis of a handful of words or a phrase utilized by the legislature, but

involves consideration of the language in context.” Rhoades, 880 N.W.2d

at 446; see also Sherwin-Williams Co. v. Iowa Dep’t of Revenue, 789
N.W.2d 417, 425 (Iowa 2010) (“Ambiguity may arise from specific

language used in a statute or when the provision at issue is considered

in the context of the entire statute or related statutes.” (quoting Midwest

Auto. III, LLC v. Iowa Dep’t of Transp., 646 N.W.2d 417, 425 (Iowa 2002))).
                                         8

      This case comes down to the meaning of “emergency response,” a

term that the legislature has defined for us.                See Iowa Code

§ 321J.2(13)(b) (2014).         It is a well-settled principle of statutory

interpretation that “[w]hen the legislature has defined words in a

statute—that is, when the legislature has opted to ‘act as its own

lexicographer’—those definitions bind us.” In re J.C., 857 N.W.2d 495,

500 (Iowa 2014) (quoting State v. Fischer, 785 N.W.2d 697, 702 (Iowa

2010)); see Cedar Rapids Cmty. Sch. Dist. v. Parr, 227 N.W.2d 486, 495

(Iowa 1975) (“It is . . . axiomatic the legislature may be its own

lexicographer.”). As a corollary to this principle, when a statute defines a

term, “the common law and dictionary definitions which may not

coincide with the legislative definition must yield to the language of the

legislature.”   Sherwin-Williams, 789 N.W.2d at 425 (quoting Hornby v.

State, 559 N.W.2d 23, 25 (Iowa 1997)).

      Our task, one might say, is to determine which is the dog and

which is the tail.    The legislature’s definition of emergency response

covers “any incident requiring response by fire fighting, law enforcement,

ambulance,      medical,   or    other   emergency   services.”     Iowa   Code

§ 321J.2(13)(b) (emphasis added); see Roth v. Evangelical Lutheran Good

Samaritan Soc., 886 N.W.2d 601, 611 (Iowa 2016) (noting that the term

“any action for damages” in Iowa Code section 613.15 is broad). So one

possible interpretation of the statute, i.e., the one advanced by the State,

is that “law enforcement” services are per se included.           In that event,

“other emergency services” would refer to other public services that are

not mentioned expressly in the list but that can be used in emergencies.

If the statute is so interpreted, “law enforcement” would be the dog and

“other emergency services” would be the tail.
                                      9

      However, an alternative interpretation is possible, namely, the one

put forward by Arriaga.         Under this alternative, “law enforcement”

services would be reimbursable only if an actual emergency existed. In

other words, “emergency” would be the dog and “law enforcement” would

be the tail, because the former term would restrict the scope of the latter.

      We think both interpretations are reasonable and, hence, the

statute is ambiguous.     Therefore, we resort to our customary tools for

construing ambiguous statutes.

      Two of our canons of construction are ejusdem generis and noscitur

a sociis. Usually, these two canons operate in the same direction. Here,

however, the State is relying on ejusdem generis whereas Arriaga is

relying on noscitur a sociis.

      The State urges that the phrase “law enforcement” is clear and

specific and speaks for itself. According to the State, the catchall at the

end of the sentence—“other emergency services”—is general and should

be read in light of the entire list of preceding terms, including “law

enforcement.” See In re Estate of Sampson, 838 N.W.2d 663, 670 (Iowa

2013) (noting that “[u]nder the doctrine of ejusdem generis, general

words which follow specific words are tied to the meaning and purpose of

the specific words” (alteration in original) (quoting Iowa Comprehensive

Petroleum Underground Storage Tank Fund Bd. v. Shell Oil Co., 606
N.W.2d 376, 380 (Iowa 2000)).

      Arriaga, on the other hand, maintains that “law enforcement”

should draw its meaning from the terms both before and after it. Thus,

in her view, it should be qualified and limited to emergency law

enforcement services, not routine patrol stops. See Mall Real Estate, 818
N.W.2d at 199 (recognizing the canon of noscitur a sociis, in which “the
                                    10

meanings of particular words may be indicated or controlled by

associated words”).

      In addition to these dueling canons, other principles of statutory

construction are potentially relevant. The object of a law matters. See

Iowa Code § 4.6(1) (providing that the court in determining legislative

intent may consider “[t]he object sought to be attained”). In this regard,

“[w]e . . . construe chapter 321J ‘liberally or reasonably’ to protect the

public by reducing ‘the hazard of prohibited operation of a motor vehicle

to a minimum.’ ” Bearinger v. Iowa Dep’t of Transp., 844 N.W.2d 104,

108 (Iowa 2014) (quoting State v. Comried, 693 N.W.2d 773, 775 (Iowa

2005)).     We have long recognized that “[t]he main purpose of chapter

321J is to promote public safety by removing dangerous drivers from the

highways.” Id. at 107 (quoting State v. Vogel, 548 N.W.2d 584, 587 (Iowa

1996)); see also Iowa Code § 321J.23(2) (“The general assembly finds and

declares . . . [p]rompt intervention is needed to protect society, including

drivers, from death or serious long-term injury.”). A liberal construction

of Iowa Code section 321J.2(13)(b) might tend to support the State’s

position.

      Yet we also have a rule of lenity in the criminal law. See State v.

Hoyman, 863 N.W.2d 1, 18 (Iowa 2015). We have said this applies to

criminal restitution.    See Hagen, 840 N.W.2d at 146 (stating in a

restitution case while ultimately ruling against the defendant that “[w]e

adhere to the rule of lenity, which guides us to resolve ambiguous

criminal statutes in favor of the accused”).

      Another rule of construction is that we look at statutes as a whole.

See Iowa Ins. Inst., 867 N.W.2d at 72 (“[W]e read statutes as a whole

rather than looking at words and phrases in isolation.”). Other parts of

Iowa Code section 321J.13(b) may give us clues as to the extent to which
                                        11

law enforcement costs are recoverable. In fact, under Iowa Code section

321J.2(13)(b), restitution cannot exceed $500 per agency and is at the

discretion of the court. See Iowa Code § 321J.2(13)(b). This might imply

that the legislature intended the restitution to be used for extraordinary

expenses, such as would be incurred in a true emergency, rather than

the costs of typical law enforcement.

      Practicality is also important.         Generally, we try to interpret

statutes so they are reasonable and workable. Jacobs v. Iowa Dep’t of

Transp., 887 N.W.2d 590, 597 (Iowa 2016) (recognizing that we “interpret

our statutes . . . so they effectuate just and reasonable results, not

arbitrary ones”); see also Iowa Code § 4.4(3) (setting forth a presumption

that “[i]n enacting a statute . . . [a] just and reasonable result is

intended”); id. § 4.6(5) (providing that the court may consider “[t]he

consequences of a particular construction” of an ambiguous statute). If

the legislature had wanted law enforcement expense to be recoverable in

virtually every OWI case, it would have made more sense to fix a

standard restitution amount. It strikes us as inefficient to be regularly

litigating in district court amounts as small as or even smaller than

$54.50. 4 The value of the time devoted to the litigation can easily exceed

the sum for which recovery is sought.           This consideration appears to

favor Arriaga.

      As the foregoing shows, each side has presented plausible

arguments in favor of its construction of Iowa Code section 321J.2(13)(b).

Ultimately, though, we are swayed by the legislature’s use of the word


      4The  restitution came to $54.50 only because the Davenport Police Department
included Officer Brewer’s processing and paperwork time. Arriaga raises a separate
argument, which we do not address, that such time should not be recoverable even if
the department could get restitution for the roadside stop itself.
                                     12

“emergency” both in the term to be defined—i.e., “emergency response”—

and in the definition—i.e., “other emergency services.” This tells us that

“emergency” is the dog and “law enforcement” is the tail.

      Because the general assembly has baked into the statute a

definition of “emergency response,” that definition would prevail even if it

varied from a traditional meaning of the term. However, the legislature

has also employed the phrase “other emergency services” within its own

definition. In our view, by putting the word “emergency” on both sides of

the equation, the legislature intended to make the point that all the

services in the list are covered only when they have been provided in an

emergency as commonly defined.            To put it another way, if the

legislature’s definition of a term is partially circular, in that it repeats a

word to be defined within the definition itself, we need to look outside the

definition to ascertain the meaning of that word. See SZ Enters., LLC v.

Iowa Utils. Bd., 850 N.W.2d 441, 475 (Iowa 2014) (Mansfield, J.,

dissenting).

      “We presume statutes or rules do not contain superfluous words.”

State v. McKinley, 860 N.W.2d 874, 882 (Iowa 2015); see also Iowa Code

§ 4.4(2) (setting forth the presumption that “[t]he entire statute is

intended to be effective”). Under the State’s interpretation, at least one of

the two uses of “emergency” is rendered superfluous. If the legislature

had wanted all law enforcement responses to OWI incidents to be

covered, it would have been more logical to omit “emergency” either from

the phrase “emergency response” or from the phrase “other emergency

services.”

      Notably, Illinois and California appellate courts also have confined

OWI-related public agency restitution to bona fide emergencies.         Both

states by law authorize restitution for the costs of an “emergency
                                      13

response,” although their statutes are worded somewhat differently from

Iowa’s.

      Illinois law requires emergency response restitution from any

person convicted of OWI “whose operation of a motor vehicle while in

violation of that Section proximately caused any incident resulting in an

appropriate emergency response.”           625 Ill. Comp. Stat. Ann. 5/11-

501.01(c) (West, Westlaw through P.A. 99-920 of 2016 Reg. Sess.). The

statute further defines “emergency response” as “any incident requiring a

response by a police officer, a firefighter carried on the rolls of a regularly

constituted fire department, or an ambulance.” Id. § 11-501.01(i).

      In People v. Korzenewski, the Illinois Appellate Court held that a

traffic stop for speeding did not provide a basis for restitution.        970
N.E.2d 90, 100 (Ill. App. Ct. 2012).           The court explained, “While

defendant was driving 19 miles per hour over the speed limit, [the officer]

conducted a routine traffic stop—he was not responding to an emergency

that required an urgent response.” Id. Significantly, the Illinois court

reached this conclusion even though “emergency response” under the

Illinois statute includes “any incident requiring response by a police

officer,” without adding the phrase “or other emergency services.” See

625 Ill. Comp. Stat. Ann. 5/11-501.01(i). The Illinois court elaborated,

      To interpret the emergency response statute as the State
      wants us to would result in a finding that any person who is
      pulled over by a police officer for the violation of any traffic
      law and is ultimately charged with driving under the
      influence could be required to make restitution to the police
      department that initiated the traffic stop. This result was
      clearly not intended by the legislature.

Korzenewski, 970 N.E.2d at 100.

      Another Illinois Appellate Court decision has reached the same

destination, but by a somewhat different path.        In People v. Allen, the
                                    14

court ruled that the phrase “proximately caused any incident” meant the

OWI violation had to be separate from the “incident.” See 977 N.E.2d
1286, 1289–90 (Ill. App. Ct. 2012).      The appellate court rejected the

State’s argument that mere traffic violations—such as the defendant’s

running a stop sign and failing to stay within the lane markers on the

road—could form a discrete “incident” under the statute, thereby

enabling the State to recover the costs of an OWI traffic stop.       Id. at

1290–91.    The court concluded, “As there was no distinct injurious

incident, the restitution was improperly imposed.” Id. at 1291. Iowa’s

statute, we should note, uses the same word “incident” in the second

sentence, although not in the first. See Iowa Code § 321J.2(13)(b).

      California has a similar OWI restitution scheme to that of Illinois.

The restitution obligation is triggered when a person’s OWI “proximately

causes any incident resulting in an appropriate emergency response.”

Cal. Gov’t Code § 53150 (West, Westlaw through 2016 Reg. Sess., Ch. 8

of 2015-2016 2d Ex. Sess., and all propositions on 2016 ballot).

Focusing on this language, the California Court of Appeal has

determined that the impaired driving and the “incident” must be distinct

events in order to authorize restitution. Cal. Highway Patrol v. Superior

Ct., 38 Cal. Rptr. 3d 16, 23 (Ct. App. 2006) (“Any other reading would

render the word ‘incident’ superfluous . . . .”).   The court in that case

rejected the State’s argument that an arrest following a traffic stop, by

itself, could qualify as an “incident.” Id. The court reasoned that if the

California legislature had intended such a result “it could have provided

simply that a person is liable for costs incurred by a public agency

responding to that person’s operating of a vehicle while intoxicated.” Id.

      An   “emergency”    is   commonly    defined    as   “an   unforeseen

combination of circumstances or the resulting state that calls for
                                     15

immediate action,” or “an urgent need for assistance or relief.”

Emergency, Merriam–Webster’s Collegiate Dictionary (10th ed. 2002). For

law enforcement costs to be recoverable as restitution from a convicted

OWI defendant in Iowa, the response must have been to that kind of

emergency. One example would be an automobile accident that involved

actual or potential injuries or that blocked a road.

      In contrast, a routine stop for traffic violations is not generally

considered an emergency.        In Stych v. City of Muscatine, the United

States District Court for the Southern District of Iowa concluded as

much in the context of the “emergency response” immunity defense in

Iowa Code section 670.4. 655 F. Supp. 2d 928, 938 (S.D. Iowa 2009);

see Iowa Code § 670.4(1)(k) (providing immunity to a municipality for any

claim “based upon or arising out of an act or omission in connection with

an emergency response”). While the court in that case did not “discount

the potential hazards that could arise” from traffic violations, the court

reasoned that “[i]f routine traffic violations . . . are deemed emergencies,

there is little doubt that the emergency response exception would swallow

the rule.” Stych, 655 F. Supp. 2d at 936, 938. We take a similar view as

to section 321J.2(13)(b).

      C. Applying the Interpretation to This Case.          We must now

apply our construction of Iowa Code section 321J.2(13)(b) to the facts of

this case. We find there was no emergency response by law enforcement

within the meaning of the statute. No accident had occurred, and no one

had made a 911 call.        Officer Brewer was on routine patrol, and she

stopped Arriaga’s vehicle after witnessing her violate a traffic law and

engage in erratic driving.      We certainly make no criticism of Officer

Brewer’s actions. The stop was proper, indeed commendable, because it
                                    16

removed a drunk driver from the highways. But this is not the type of

case for which public agency restitution is statutorily authorized.

      IV. Conclusion.

      For the reasons stated, we annul the writ.

      WRIT ANNULLED.